Title: To Thomas Jefferson from Cipriano Ribeiro Freire, 22 February 1799
From: Freire, Cypriano Ribeiro, Chevalier
To: Jefferson, Thomas



Franklin Court the 22d. February 1799.

The Chevr. de Freire presents his respects to Mr. Jefferson, and supposing that the favour of his Account of the Culture, or method of raising & curing of Tobacco in Virginia, may arrive here after the Chevr.’s departure for Europe, probably in the beginning of May next; takes the liberty of requesting of Mr. Jefferson, to send the honour of his Communication, to the care of Mr. David Callaghan, Mercht., No. 169. South Water Street, Philadelphia.
The Chevr. has the Honour of assuring Mr. Jefferson of his profound respect & perfect Consideration.
